DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities:
Claim 1 recites in line 5 “secured to and supported by a support stage”.  The examiner suggest amending to --secured to and supported by the support stage--.
Claim 5, recites in line 1”said actuator”.  The examiner suggest amending to --said lift actuator--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “said crossed support members” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlstein US 2018/0339890.

    PNG
    media_image1.png
    701
    476
    media_image1.png
    Greyscale

Perlstein discloses an autonomous lift system capable of detecting a target load (vehicle, wheel), moving with respect to the target load, and applying a force (lifting or lowering force) to displace the target load, comprising: a support stage (202); a lift stage (204), defining a lift axis, secured to and supported by the support stage; one or more load bearing arms (214a, 214b) translatable along an axis parallel to said lift axis; one or more optical sensors (802) that optically sense an environment of said lift system 
As for claim 2, Perlstein discloses said support stage (202) and said lift stage (204) disposed orthogonally to one another such that the support stage generally lies in a horizontal base plane and the lift stage extends upwardly therefrom along a vertical lift axis orthogonal to the base plane.
As for claim 3, Perlstein discloses the lift system comprising a pair of horizontal load bearing arms (214a, 214b) extending parallel to one another and spaced apart so as to receive said target load between the load bearing arms.
As for claim 4, Perlstein discloses a lift actuator (motor control system, ¶0040 and ¶0170) that causes said load bearing arms to translate along said lift axis.
As for claim 5, Perlstein discloses said actuator comprising a powered linear actuator (¶0170, see Fig. 2b, linear actuator for lifting and lowering 204) having an extendable member that extends or retracts along said lift axis to change an effective length of said linear actuator and to cause a corresponding translation of said load bearing arms.
As for claim 7, Perlstein discloses a load sensor (contact sensors, ¶0178) that indicates contact with, engagement with, or proximity to said target load.
As for claim 10, Perlstein discloses an on-board power storage unit that provides power for positioning and lifting of said lift system and load bearing arms (Rechargeable batteries, ¶0129).
As for claim 11, Perlstein discloses wherein said on-board power storage unit comprising an electrical battery (rechargeable batteries, ¶0129).
As for claim 12, Perlstein discloses wherein said optical sensor (802) comprises a vision sensor or camera equipped with a light sensor and capable of generating a corresponding image of said environment (¶0178).
As for claim 13, Perlstein discloses an on-board communication unit (602) that sends and receives communication signals to and from a remote controller in data communication with said communication unit (¶0158).
As for claim 14, Perlstein discloses a LIDAR sensor (¶0178 and claim 7) having a light emitter to emit a light and a light receiver to receive at least a portion of said emitted light after reflection of the same from an object in said environment.
As for claim 15, Perlstein discloses a plurality of load-supporting casters (210A-210D) that support a load of said system and permit multi-directional rolling of the same.
As for claim 17, Perlstein discloses an autonomous lifting system as claimed above and further is capable of performing the method of detecting a target load including optically sensing (via optical sensor 802) one or more features of said target load (vehicle/wheel) using an optical sensor (802) on said lift; processing information (via guidance system 604 and controller 602) derived from detecting said target load in a processor (604), and generating lift movement information for controlling locomotion of said lift with respect to the target load (¶0170); moving said lift with respect to the 
As for claim 18, Perlstein discloses the method wherein a centrally controlling and coordinating, using a central controller (602), a plurality of such lifts (Fig. 7b and 15), each lift acting on a respective location of the target load so as to move the target load from the respective plurality of locations in a coordinated manner (Fig. 6).
As for claim 19, Perlstein discloses the method of sensing an attitude of the target load so as to control said attitude including an angle of inclination (angle sensors, ¶0178).
As for claim 20, Perlstein discloses the method of exchanging control signals with a central controller processor (cloud guidance 1540 or user mobile application ¶0252) including sending status signals from said lift to said central controller and receiving control signals from said central controller that direct an action by said lift.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlstein US 2018/0339890 in view of Rapp US 3378231.

    PNG
    media_image2.png
    324
    427
    media_image2.png
    Greyscale

As for claims 6, 8 and 9, Perlstein discloses all the limitations as recited above but does not specify wherein a scissor lift assembly having one or more pairs of crossed arm members, pivoting about a common pivot point, and mechanically coupled to said support stage and to said load bearing arms so that a relative movement of said crossed support members causes a corresponding translation of said load bearing arms parallel to said lift axis, wherein said crossed support members comprising two pairs of scissor lift crossed support members, said two pairs of scissor lift crossed support members mechanically coupled by a lateral shaft wherein said lateral shaft is coupled by a pivot point to a retractable linear member of a linear actuator connecting said lift stage and said lateral shaft.
However, Rapp teaches a lifting system comprising a scissor lift assembly having one or more pairs of crossed arm members (11), pivoting about a common pivot point .
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perlstein US 2018/0339890 in view of Setzer, Sr. et al. US 2011/0130865.

    PNG
    media_image3.png
    570
    449
    media_image3.png
    Greyscale

Perlstein discloses all the limitations as recited above but does not specify wherein a docking interface configured and arranged to be in electric power communication with a charging station and to receive electric power from said charging station and to recharge an on-board battery in said lift.  However, Setzer teaches (see figure below) a docking interface station (200) configured and arranged to be in electric power communication with a charging station and to receive an electric power from said 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723